Exhibit 99.1 Aimmune Therapeutics Announces Financial Results for the Third Quarter 2015 BRISBANE, California, November 4, 2015 — Aimmune Therapeutics, Inc. (Nasdaq:AIMT), a biopharmaceutical company developing desensitization treatments for food allergies, today announced financial results for the third quarter and nine months ended September 30, 2015. “As we near the end of 2015, I am very pleased with the progress we have made, both as a growing company and with our lead asset AR101 for the treatment of peanut allergy, which is moving into Phase 3 imminently, with clinical sites opening next month. We recently cleared a final hurdle to this pivotal registration trial by completing the efficacy portion of our ARC002 study, the follow-on to our ARC001 Phase 2 study,” said Stephen Dilly, M.B.B.S., Ph.D., Chief Executive Officer of Aimmune. “We are looking forward to launching the PALISADE Phase 3 pivotal trial, and we are very grateful for the thoughtful guidance we’ve received from regulatory authorities on both sides of the Atlantic in designing this registration trial for children, adolescents and adults.We remain laser-focused on excellent execution, the hallmark of our leadership team of drug development experts who have filed more than 30 previous BLAs, NDAs and MAAs among us.” “PALISADE is expected to enroll 500 peanut-allergic patients ages 4-55 years in over 60 centers in North America and Europe,” added Robert Elfont, M.D., Ph.D., Chief Medical Officer of Aimmune. “We believe the similarity of PALISADE to our ARC001 Phase 2 trial, which delivered positive efficacy and safety data, derisks the clinical design of this registration trial, as does the experience of more than a thousand patients who have been desensitized to peanut protein via oral immunotherapy (OIT) in academic and specialist centers. “More than 5 million people in the United States and Europe have peanut allergy, which is usually a lifelong condition. AR101 is aimed at treating patients in age groups representing more than 90 percent of the peanut allergic population,” continued Dr. Elfont. “We are acutely aware of the need to protect people of all ages from accidental exposure so that they can move safely into new environments — the children starting school, the teens becoming more independent and increasingly operating outside parental supervision, and the adults who want to participate more freely in the many aspects of daily life where peanuts may be present.” Recent Progress · Aimmune has received approval from the European Medicines Agency (EMA) for the company’s pediatric investigation plan, or PIP, for AR101 for the treatment of peanut allergy. In Europe, an approved PIP is a required component of the EMA regulatory approval process. A Marketing Authorisation Application (MAA) can be accepted only if the sponsor has an approved PIP and has completed the relevant studies outlined in that plan. · Aimmune expects the $168 million in net proceeds from its initial public offering (IPO) in August 2015 to enable the company to advance AR101 through the PALISADE Phase 3 trial to obtain pivotal data to support regulatory filings in the United States and the European Union. Upcoming Milestones · Aimmune plans to initiate enrollment in the PALISADE (Peanut ALlergy oral Immunotherapy Study of Ar101 for DEsensitization in children and adults) Phase 3 pivotal trial for AR101 at the beginning of 2016 to support regulatory submissions in the United States and the European Union. PALISADE is an international, randomized, double-blind, placebo-controlled trial that is expected to enroll approximately 500 peanut-allergic children, adolescents and adults ages 4-55 years. AR101 has received the FDA’s Breakthrough Therapy Designation for the desensitization of peanut-allergic patients 4-17 years of age. · Aimmune plans to release results from its ARC002 Phase 2 trial for AR101 at the American Academy of Allergy, Asthma, and Immunology (AAAAI) meeting in March 2016. The ARC002 trial is the open-label, follow-on study to the ARC001 Phase 2 trial. It was designed to provide long-term safety and tolerability data for AR101 and to replicate the efficacy results from the ARC001 trial in placebo patients crossing over to receive AR101 for 22 weeks of updosing.ARC002 was also designed to measure ongoing desensitization using AR101 as a low-dose daily maintenance therapy. A double-blind, placebo-controlled food challenge (DBPCFC) was administered after 22 weeks of updosing and then again after 12 weeks of a low daily dose of 300 mg of AR101 maintenance therapy. Desensitization was assessed by passing the primary endpoint of 443 mg of cumulative peanut protein, as well as at two higher challenge levels, 1,043 mg and 2,043 mg.As previously reported, in the ARC001 trial, 100 percent (23/23) of patients completing the trial and 79 percent (23/29) of patients in the intent-to-treat analysis tolerated exposure to cumulative doses of at least 443 mg of peanut protein in a DBPCFC after an average of 22 weeks of treatment. · Aimmune plans to initiate two Phase 2 studies of characterized oral desensitization immunotherapy (CODIT™) product candidates in 2016. Third Quarter 2015 Financial Results
